Exhibit 10.30

FORM OF STOCK AWARD

AGREEMENT (RESTRICTED SHARES) FOR EMPLOYEES UNDER THE

XTO ENERGY INC. 2004 STOCK INCENTIVE PLAN,

AS AMENDED AND RESTATED AS OF MAY 20, 2008

THIS AGREEMENT is entered into this              day of                     ,
200    , between XTO Energy Inc., a Delaware corporation (the “Company”), and
             (“Grantee”), pursuant to the provisions of the XTO Energy Inc. 2004
Stock Incentive Plan, as Amended and Restated as of May 20, 2008 (the “Plan”).
The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined that Grantee is eligible to be a participant in the
Plan and, to carry out its purposes, has this day authorized the grant, pursuant
to the Plan, of the stock award set forth below to Grantee.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties do hereby agree as follows:

1. Grant of Stock Award. Subject to all of the terms, conditions and provisions
of the Plan and of this Agreement, the Company hereby grants to Grantee under
Section 10 of the Plan             shares of the common stock of the Company,
par value one cent ($0.01) per share (the “Common Stock”), which shares will
consist of authorized but unissued shares or issued shares reacquired by the
Company. Such shares are being issued as a stock award in the form of restricted
shares under the Plan.

2. Vesting. The restricted shares granted herein will vest in one-third
increments on each of the 18 month, 30 month and 42 month anniversaries of the
Grant Date.

 

1



--------------------------------------------------------------------------------

3. Grantee’s Agreement. Grantee expressly and specifically agrees that:

 

  (a) With respect to the calendar year in which any of the restricted shares
vest, Grantee will include in his or her gross income for federal, state and
local income tax purposes the fair market value of the restricted shares that
vested.

 

  (b) The grant of restricted shares is special incentive compensation that will
not be taken into account as “wages” or “salary” in determining the amount of
payment or benefit to Grantee under any other compensation or insurance plan of
the Company, including without limitation the Third Amended and Restated XTO
Energy Inc. Management Group Employee Severance Protection Plan (as the same may
be amended from time to time or any successor thereto, the “Management Plan”)
and the Third Amended and Restated XTO Energy Inc. Employee Severance Protection
Plan (as the same may be amended from time to time or any successor thereto, the
“Employee Plan”).

 

  (c)

The Company may hold the certificate for unvested restricted shares until the
restricted shares vest or the restricted shares may be uncertificated shares
issued in the name of the Grantee and held in a restricted account by the
Company’s transfer agent. As contemplated and permitted by the provisions of
Section 4.04 of the Management Plan and Section 4.02 of the Employee Plan as
such plans are currently in effect, the unvested

 

2



--------------------------------------------------------------------------------

 

restricted shares granted herein, and all other Awards (as defined in the Plan)
previously granted by the Company to Grantee under the Plan, are subject to
adjustment as and to the extent provided in Sections 5(f) and 19 of the Plan in
the sole discretion of the Committee, subject only to the restrictions on the
Committee’s discretion specifically set forth in this Agreement and prior Award
agreements.

 

  (d) Grantee may pay to the Company any federal, state or local tax withholding
owed as a result of the restricted shares vesting with shares of Common Stock
owned by Grantee on the date of vesting or with the shares of unrestricted
Common Stock acquired upon vesting (the shares of Common Stock being valued at
fair market value on the date of vesting).

4. Death or Disability. Upon death of Grantee, or upon termination of Grantee’s
employment by reason of permanent disability (as determined by the Committee),
all unvested restricted shares granted herein will immediately vest.

5. Other Terms, Conditions and Provisions. As noted above, just as with all
other Awards granted to Grantee under the Plan, the restricted shares herein
granted by the Company to Grantee are granted subject to all of the terms,
conditions and provisions of the Plan, including without limitation the
Committee discretion reserved in the adjustment provisions of Sections 5(f) and
19 of the Plan. Grantee hereby acknowledges receipt of a copy of the Plan and
Plan prospectus and hereby

 

3



--------------------------------------------------------------------------------

consents to receive any updates to the Plan or Plan prospectus electronically.
The parties agree that the entire text of the Plan is incorporated by reference
as if copied herein. Reference is made to the Plan for a full description of the
rights of Grantee and the limitations thereon set forth in the terms, conditions
and provisions of the Plan applicable to the restricted shares granted herein.
If any of the provisions of this Agreement or of the Management Plan, the
Employee Plan or any other compensation or insurance plan of the Company vary
from or are in conflict with the Plan, the provisions of the Plan will be
controlling.

6. Non-Transferability. The restricted shares granted herein are not
transferable or assignable by Grantee.

7. Rights as a Stockholder. Grantee will have the voting, dividend, and other
rights of stockholders of the Company prior to and upon vesting of the
restricted shares. If the restricted shares are canceled, all such rights will
then be canceled.

8. No Employment Commitment. Grantee acknowledges that neither the grant of
restricted shares nor the execution of this Agreement by the Company will be
interpreted or construed as imposing upon the Company any obligation to retain
Grantee’s services for any stated period of time, which employment will continue
to be at the pleasure of the Company at such compensation as it determines,
unless otherwise provided in a written employment agreement signed by the
Company and Grantee.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed and entered into effective on the
day and year first above expressed.

 

XTO ENERGY INC. By:  

 

Name:   Bob R. Simpson Title:   Chairman of the Board GRANTEE

 

 

5